DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
 Claim 1, line 21 – [[he]] the pocket portion --.  Appropriate correction is required.
Claim 1, line 25 –  the one or more main bodies receiving between --.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 26, line 30 –  the one or more main bodies receiving between --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 16-19, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Easom 7,748,584 in view of Willoughby 2016/0351081.

Regarding claim 1, Easom discloses an accessory holder (Fig 2) that is capable of being used as cookware lid holder system for holding cookware lids comprising:

a first holder (Fig 2), the first holder (Fig 2) comprising;

a)    a back panel (Fig 2, #14) and a plurality of support sleeves (annotated Fig 2 below); wherein the back panel (Fig 2, #14) has a plurality of tiers (top and bottom tiers), with the tiers being disposed in a column from a top edge of the back panel to a bottom edge of the back panel (Fig 2, #14) with the top edge having a first add-on section (top section), the first add-on section (top section) comprising a pair of eyelits (Fig 2, #54) and configured to or capable of receiving steel hooks;

b) each of the plurality of support sleeves (annotated Fig 2 below) disposed on one of the plurality of tiers, each sleeve comprising:

i) a top, a bottom, a pocket portion at a midsection of the sleeve, a pair of opposing outer ends (i.e. #26) (outer seam), a top opening (i.e. #28) formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening (i.e. #40) at the bottom of the sleeve defining a bottom portion of the pocket portion, wherein the opposing outer ends (i.e. #26) are attached to the back panel (Fig 2, #14), wherein the top opening and the bottom opening are disposed between the pair of opposing outer ends (as shown in Fig 2),  wherein the top opening spans a first length along the midsection of the sleeve between top terminal points, and the bottom opening spans a second length along the midsection of the sleeve between bottom terminal points (as shown in Fig 2), wherein the first length is larger than the second length (as shown in Fig 2), wherein the pocket portion is spaced apart from the back panel (Fig 2, #14); and

c) wherein, when in use, the cookware lids are configured to be held within one or more main bodies of the pocket portions with the one or more main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings so that no more than 50% of each of the cookware lids are covered by the sleeves (claim 1).

    PNG
    media_image1.png
    755
    884
    media_image1.png
    Greyscale


Easom has been discussed above but does not explicitly teach wherein the back panel further includes a blend of polypropylene and polyethylene; wherein the each of the plurality of support sleeves further includes a blend of polypropylene and polyethylene.

Willoughby teaches that it is old and well known in the art for an accessory   holder (Fig 2, #100) to be fabricated from a blend of one or more of  polypropylene, polyethylene, and cotton [0060].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the back panel (Easom, Fig 2, #14) and each sleeve (Easom, annotated Fig 2 above) from a blend of one or more of polypropylene, polyethylene, and cotton as taught by Willoughby because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In addition polypropylene and polyethylene are well known in the art for being easily accessible, inexpensive, and durable materials.

Regarding claim 2, modified Easom discloses the cookware lid holder system wherein the plurality of support sleeves (Easom, annotated Fig 2 above) comprises a first respective support sleeve (Easom, annotated Fig 2 below), a second respective support sleeve (Easom, annotated Fig 2 below), and a third respective support sleeve (Easom, annotated Fig 2 below), the first and second lengths of the top and bottom openings of the first respective support sleeve (Easom, annotated Fig 2 below) being less, respectively, than the first and second lengths of  the top and bottom openings of the second respective support sleeve (Easom, annotated Fig 2 below), and the first and second lengths of the top and bottom openings of the second respective support sleeve (Easom, annotated Fig 2 below) being less, respectively, than the first and second lengths of the top and bottom openings of the third respective support sleeve (Easom, annotated Fig 2 below).

    PNG
    media_image2.png
    980
    1312
    media_image2.png
    Greyscale


Regarding claim 4, modified Easom has been discussed above but does not explicitly teach wherein the top of each sleeve is stiffer than the main body of each sleeve to support a respective cookware lid protruding above the top of each sleeve. However, the top of each sleeve (Easom, annotated Fig 2 above) comprises a seam (Easom, #32). 
It is common knowledge and well-known in the art that seams of fabric are stiffer than non-seamed portion of the same fabric. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the top seam (Easom, #32) of each sleeve is stiffer than the main body of each sleeve in order to make the top portion more durable to sustain impact from items being inserted and removed from each pocket. 


Regarding claim 16, modified Easom has been discussed above but does not explicitly teach wherein the back panel is made of 16 ounce cotton canvas fabric.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the back panel (Easom, Fig 2, #14) of modified Easom to be made of 16 ounce cotton canvas fabric because the substitution of one known cotton material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 17, modified Easom discloses the cookware lid holder system wherein, when in use, each cookware lid comprises a handle, and wherein the top of each of the plurality of sleeves (Easom, annotated Fig 2 above) is configured to support the handle of each cookware lid.

Regarding claim 18, modified Easom discloses the cookware lid holder system wherein, when in use, a top of each respective cookware lid borders a bottom of the handle of the cookware lid residing above each respective cookware lid, the top of each respective cookware lid supporting the above cookware lid.

Regarding claim 19, modified Easom discloses the cookware lid holder system wherein the back panel (Easom, Fig 2, #14) further includes at least one rod (Easom, Fig 1, #58) attached to a length extending from the top edge of the back panel (Easom, Fig 2, #14) to the bottom edge of the back panel (Easom, Fig 2, #14) (as shown in Fig 1).



Regarding claim 21, modified Easom has been discussed above but does not explicitly teach wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate back panel (Easom, Fig 2, #14) from a blend that comprises a mixture of 40% polypropylene, and 60% polyethylene because the substitution of one known blend composition for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 23, modified Easom has been discussed above but does not explicitly teach wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the sleeves (Easom, annotated Fig 2 above) from a blend that comprises a mixture of 40% polypropylene, and 60% polyethylene because the substitution of one known blend composition for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 24, modified Easom discloses the cookware lid holder system wherein the plurality of support sleeves (Easom, annotated Fig 2 above) comprises a first respective support sleeve (Easom, annotated Fig 2 below), a second respective support sleeve (Easom, annotated Fig 2 below), and a third respective support sleeve (Easom, annotated Fig 2 below).



    PNG
    media_image2.png
    980
    1312
    media_image2.png
    Greyscale


Easom has been discussed above but does not explicitly teach the second length of the first respective support sleeve is a length of 13.5cm, the second length of the second respective support sleeve is a length of 14cm, and the second length of the third respective support sleeve is a length of 15.2cm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the second length of the first respective support sleeve (Easom, annotated Fig 2 above) to have a length of 13.5cm, the second length of the second respective support sleeve (Easom, annotated Fig 2 above) to have a length of 14cm, and the second length of the third respective support sleeve (Easom, annotated Fig 2 above) to have a length of 15.2cm because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Further the modifications in size will enable the sleeves (Easom, annotated Fig 2 above) to receive larger items therethrough. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 25, modified Easom discloses the cookware lid holder system wherein the plurality of support sleeves (Easom, annotated Fig 2 above) comprises a first respective support sleeve (Easom, annotated Fig 2 below), a second respective support sleeve (Easom, annotated Fig 2 below), and a third respective support sleeve (Easom, annotated Fig 2 below), and wherein:
the distance between the top terminal points and the outer ends of the first respective support sleeve (Easom, annotated Fig 2 below) are greater than the distance between the top terminal points and the outer ends of the second (Easom, annotated Fig 2 below) and third (Easom, annotated Fig 2 below) respective support sleeves, and
the distance between the top terminal points and the outer ends of the second respective support sleeve (Easom, annotated Fig 2 below) are greater than the distance between the top terminal points and the outer ends of the third respective support sleeve (Easom, annotated Fig 2 below).


    PNG
    media_image3.png
    755
    884
    media_image3.png
    Greyscale


Regarding claim 26, modified Easom discloses a cookware lid holder system for holding cookware lids comprising:
a first holder (Easom, Fig 2), the first holder (Easom, Fig 2) comprising:
a) a back panel (Easom, Fig 2, #14)  and a plurality of support sleeves (Easom, annotated Fig 2 above); wherein the back panel (Easom, Fig 2, #14) has a plurality of tiers, with the tiers being disposed in a column from a top edge of the back panel to a bottom edge of the back panel, with the top edge having a first add-on section, the first add-on section comprising a pair of eyelits (Easom, Fig 2, #54) and configured to or capable of receiving steel hooks, and wherein the back panel (Easom, Fig 2, #14) further includes at least one rod (Easom, Fig 1, #58) attached to a length extending from the top edge of the back panel (Easom, Fig 2, #14)  to the bottom edge of the back panel (Easom, Fig 2, #14);

i) wherein the back panel (Easom, Fig 2, #14)  and plurality of support sleeves (Easom, annotated Fig 2 above) include a blend of 40% polypropylene and 60% polyethylene (as explained above in the rejection of claim 23);

b) wherein the plurality of support sleeves (Easom, annotated Fig 2 above) includes a first respective support sleeve (Easom, annotated Fig 2 below), a second respective support sleeve (Easom, annotated Fig 2 below), and a third respective support sleeve (Easom, annotated Fig 2 below), each sleeve disposed on one of the plurality of tiers, each sleeve comprising:

i) a top, a bottom, a pocket portion at a midsection of the sleeve, a pair of opposing outer ends (Easom, i.e. #26) (outer seam), a top opening (Easom, i.e. #28) formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening (Easom, i.e. #40) at the bottom of the sleeve defining a bottom portion of the pocket portion, wherein the opposing outer ends (Easom, i.e. #26) are attached to the back panel (Easom, Fig 2, #14), wherein the top opening and the bottom opening are disposed between the pair of opposing outer ends (Easom, as shown in Fig 2),  wherein the top opening spans a first length along the midsection of the sleeve between top terminal points, and the bottom opening spans a second length along the midsection of the sleeve between bottom terminal points (Easom, as shown in Fig 2), wherein the first length is larger than the second length (Easom, as shown in Fig 2), wherein the pocket portion is spaced apart from the back panel (Easom, Fig 2, #14); 
A) wherein the second length of the first respective support sleeve (Easom, annotated Fig 2 below) is a length of 13.5cm, the second length of the second respective support sleeve (Easom, annotated Fig 2 below) is a length of 14cm, and the second length of the third respective support sleeve (Easom, annotated Fig 2 below) is a length of 15.2cm (as explained above in the rejection of claim 24); and

c) wherein, when in use, the cookware lids are configured to or capable of being be held within one or more main bodies of the pocket portions with the one or more main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings so that no more than 50% of each of the cookware lids are covered by the sleeves.

    PNG
    media_image2.png
    980
    1312
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Easom 7,748,584 and Willoughby 2016/0351081; and further in view of Eley 2008/0257840.

Regarding claim 3, modified Easom has been discussed above but does not explicitly teach a cookware lid holder system further comprising a second holder that is substantially identical to the first holder, wherein the first holder comprises a second add-on section, the second add-on section is disposed adjacent to a bottom edge of the back panel of the first holder and is configured to receive a third add-on section of the second holder, the third add-on section of the second holder being disposed adjacent to a top edge of the second holder so that when the second holder attaches to the first holder the back panel of the first holder is approximately in line with a back panel of the second holder.


Eley discloses a holder system (Fig 1) further comprising a first holder back panel (annotated Fig 1 below) and a second holder back panel (annotated Fig 1 below) that is substantially identical to the first holder back panel (annotated Fig 1 below), wherein the first holder back panel (annotated Fig 1 below) comprises a second add-on section (bottom), the second add-on section (bottom) is disposed adjacent to a bottom edge of the first holder back panel (annotated Fig 1 below) and is configured to receive a third add-on section (#38) of the second holder back panel (annotated Fig 1 below), the third add-on section (#38) of the second holder back panel (annotated Fig 1 below) being disposed adjacent to a top edge of the second holder back panel (annotated Fig 1 below)so that when the second holder back panel (annotated Fig 1 below) attaches to the first holder back panel (annotated Fig 1 below), the first holder back panel (annotated Fig 1 below) is approximately in line with the second holder back panel (annotated Fig 1 below).

    PNG
    media_image4.png
    1094
    1224
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate a second holder of modified Easom that is substantially identical to the first holder (Easom, Fig 2) and interconnect the first and second holders of modified Easom using the teachings of Eley in order to enable modified Easom to store more items (i.e. Easom says the holder can be hung on a wall (Abstract)). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Easom 7,748,584 and Willoughby 2016/0351081; and further in view of Jones 4,132,280.


Regarding claims 20, modified Easom has been discussed above but does not explicitly teach wherein the at least rod is constructed from metal (claims 19 and 20).

Jones teaches that it is old and well known in the art for a lawn mower handle (#22) to be made of metal (col 4, lines 57-58)(claims 19 and 20).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the at least one rod (Easom, Fig 1, #58) of modified Easom from metal as taught by Jones because the substitution of one known lawn mower handle/rod material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, lawn mower frames and handles are typically made of metal. 


Claims 1, 16-17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frank D247,535 in view of Willoughby 2016/0351081.

Regarding claims 1 and 22, as best understood, Frank discloses an accessory holder (Fig 1) that is capable of being used as cookware lid holder system for holding cookware lids comprising:

a first holder (Fig 1), the first holder (Fig 1) comprising;

a)    a back panel (annotated Fig 1 below) and a plurality of support sleeves (annotated Fig 1 below); wherein the back panel (annotated Fig 1 below) has a plurality of tiers (annotated Fig 1 below), with the tiers being disposed in a column from a top edge of the back panel to a bottom edge of the back panel (annotated Fig 1 below) with the top edge having a first add-on section (top section), the first add-on section (top section) comprising a pair of eyelits (annotated Fig 1 below) and configured to or capable of receiving steel hooks;

b) each of the plurality of support sleeves (annotated Fig 1 below)  disposed on one of the plurality of tiers (annotated Fig 1 below), each sleeve comprising:

i) a top, a bottom, a pocket portion (annotated Fig 1 below) at a midsection of the sleeve (annotated Fig 1 below), a pair of opposing outer ends, a top opening (annotated Fig 1 below) formed at the top of the sleeve defining a top portion of the pocket portion and a bottom opening (annotated Fig 1 below) at the bottom of the sleeve (annotated Fig 1 below) defining a bottom portion of the pocket portion (annotated Fig 1 below), wherein the opposing outer ends are attached to the back panel (annotated Fig 1 below), wherein the top opening (annotated Fig 1 below) and the bottom opening (annotated Fig 1 below) are disposed between the pair of opposing outer ends, wherein the top opening (annotated Fig 1 below) spans a first length along the midsection of the sleeve (annotated Fig 1 below) between top terminal points, and the bottom opening (annotated Fig 1 below) spans a second length along the midsection of the sleeve (annotated Fig 1 below) between bottom terminal points, wherein the first length is larger than the second length (as shown in Fig 1), wherein the pocket portion (annotated Fig 1 below) is spaced apart from the back panel (annotated Fig 1 below) (as shown in Fig 3); and

c) wherein, when in use,  the cookware lids are configured to be or capable of being held within one or more main bodies of the pocket portions (annotated Fig 1 below) with the one or more main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings (annotated Fig 1 below) so that no more than 50% of each of the cookware lids are covered by the sleeves (annotated Fig 1 below) (claim 1).




    PNG
    media_image5.png
    729
    855
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    870
    1107
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    892
    1175
    media_image7.png
    Greyscale



Frank has been discussed above but does not explicitly teach wherein the back panel further includes a blend of polypropylene and polyethylene (claim 1); wherein the each of the plurality of support sleeves further includes a blend of polypropylene and polyethylene (claim 22).


Willoughby teaches that it is old and well known in the art for an accessory holder  (Fig 2, #100) to be fabricated from a blend of one or more of  polypropylene, polyethylene, and cotton [0060].


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the back panel (Frank, annotated Fig 1 above) and each sleeve (Frank, annotated Fig 1 above) from a blend of one or more of polypropylene, polyethylene, and cotton as taught by Willoughby because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In addition polypropylene and polyethylene are well known in the art for being easily accessible, inexpensive, and durable materials.

Regarding claim 16, modified Frank has been discussed above but does not explicitly teach wherein the back panel is made of 16 ounce cotton canvas fabric.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the back panel (Frank, annotated Fig 1 above) of modified Frank to be made of 16 ounce cotton canvas fabric because the substitution of one known cotton material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 17, modified Frank discloses the cookware lid holder system wherein, when in use, each cookware lid comprises a handle, and wherein the top of each of the plurality of sleeves (Frank, annotated Fig 1 above)(as explained above in the rejection of claim 1) is configured to support the handle of each cookware lid.

Regarding claim 21, modified Frank has been discussed above but does not explicitly teach wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate back panel (Frank, annotated Fig 1 above) from a blend that comprises a mixture of 40% polypropylene, and 60% polyethylene because the substitution of one known blend composition for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 23, modified Frank has been discussed above but does not explicitly teach wherein the blend comprises a mixture of 40% polypropylene, and 60% polyethylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the sleeves (Frank, annotated Fig 1 above) from a blend that comprises a mixture of 40% polypropylene, and 60% polyethylene because the substitution of one known blend composition for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frank D247,535 and Willoughby 2016/0351081; and further in view of Easom 7,748,584.

Regarding claim 24, modified Frank discloses the cookware lid holder system wherein the plurality of support sleeves (Frank, annotated Fig 1 above) (as explained in the rejection of claim 1 above) comprises a first respective support sleeve and a second respective support sleeve (Frank, annotated Fig 1 above).

Modified Frank has been discussed above but does not explicitly teach wherein the plurality of support sleeves comprises a third respective support sleeve; and the second length of the first respective support sleeve is a length of 13.5cm, the second length of the second respective support sleeve is a length of 14cm, and the second length of the third respective support sleeve is a length of 15.2cm.

Easom teaches that it is well known in the art for a holder (Fig 2) to comprise at least three sleeves (annotated Fig 2 above) each sleeve (annotated Fig 2 above) having a different size (as shown in Fig 3) with different second lengths.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an addition third respective support sleeve to a tier of the back panel (Frank, annotated Fig 1 above), and fabricate each of the three sleeves of modified Frank to each have different sized pockets as taught by Easom in order to store different sized items therein (i.e. different sized racquets).

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the second length of the first respective support sleeve (Frank, annotated Fig 1 above) to have a length of 13.5cm, the second length of the second respective support sleeve (Frank, annotated Fig 1 above) to have a length of 14cm, and the second length of the third respective support sleeve (additional sleeve) to have a length of 15.2cm because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Regarding claim 25, modified Frank discloses the cookware lid holder system wherein the plurality of support sleeves (Frank, annotated Fig 1 above) comprises a first respective support sleeve, a second respective support sleeve, and a third respective support sleeve (as explained in the rejection of claim 24 above), and wherein:

the distance between the top terminal points and the outer ends of the first respective support sleeve are greater than the distance between the top terminal points and the outer ends of the second and third respective support sleeves (as explained the rejection of claim 24, each of the pockets have different sizes), and

the distance between the top terminal points and the outer ends of the second respective support sleeve are greater than the distance between the top terminal points and the outer ends of the third respective support sleeve (as explained the rejection of claim 24, each of the pockets have different sizes).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Frank D247,535 in view of Willoughby 2016/0351081; Easom 7,748,584; and Bergeron 5,025,918.

Regarding claim 26, modified Frank (i.e. the combination of Frank D247,535; Willoughby 2016/0351081; and Easom 7,748,584) has been discussed above and discloses a cookware lid holder system (Frank, Fig 1) for holding cookware lids comprising:

a first holder (Frank, Fig 1), the first holder (Frank, Fig 1) comprising:

a) a back panel (Frank, annotated Fig 1 above) and a plurality of support sleeves (Frank, annotated Fig 1 above); wherein the back panel (Frank, annotated Fig 1 above) has a plurality of tiers (Frank, annotated Fig 1 above), with the tiers being disposed in a column from a top edge of the back panel (Frank, annotated Fig 1 above) to a bottom edge of the back panel (Frank, annotated Fig 1 above), with the top edge having a first add-on section (top section), the first add-on section comprising a pair of eyelets (Frank, annotated Fig 1 above) and configured to or capable of receiving steel hooks, and 
i) wherein the back panel (Frank, annotated Fig 1 above) and plurality of support sleeves include a blend of 40% polypropylene and 60% polyethylene (Frank, annotated Fig 1 above) (as explained above in the rejection of claims 21 and 23);

b) wherein the plurality of support sleeves (Frank, annotated Fig 1 above) includes a first respective support sleeve, a second respective support sleeve, and a third respective support sleeve (as explained above in the rejection of claim 24), each sleeve disposed on one of the plurality of tiers, each sleeve comprising:

i) a top, a bottom, a pocket portion (Frank, annotated Fig 1 above) at a midsection of the sleeve, a pair of opposing outer ends, a top opening (Frank, annotated Fig 1 above) formed at the top of the sleeve (Frank, annotated Fig 1 above) defining a top portion of the pocket portion (Frank, annotated Fig 1 above) and a bottom opening (Frank, annotated Fig 1 above) at the bottom of the sleeve (Frank, annotated Fig 1 above) defining a bottom portion of the pocket portion (Frank, annotated Fig 1 above), wherein the opposing outer ends are attached to the back panel (Frank, annotated Fig 1 above), wherein the top opening (Frank, annotated Fig 1 above) and the bottom opening (Frank, annotated Fig 1 above) are disposed between the pair of opposing outer ends, wherein the top opening (Frank, annotated Fig 1 above) spans a first length along the midsection of the sleeve between top terminal points, and the bottom opening (Frank, annotated Fig 1 above) spans a second length along the midsection of the sleeve (Frank, annotated Fig 1 above) between bottom terminal points, wherein the first length is larger than the second length (as shown in Frank Fig 1), wherein the pocket portion (Frank, annotated Fig 1 above) is spaced apart from the back panel (Frank, annotated Fig 1 above);

A) wherein the second length of the first respective support sleeve is a length of 13.5cm, the second length of the second respective support sleeve is a length of 14cm, and the second length of the third respective support sleeve is a length of 15.2cm (as explained in the rejection of claim 24 above); and

c) wherein, when in use, the cookware lids are configured to or capable of being held within one or more main bodies of the pocket portions (Frank, annotated Fig 1 above) with the one or more main bodies receiving between 25-50% of the diameters of the cookware lids, and 2-20% of the diameters of the cookware lids extending through the bottom openings (Frank, annotated Fig 1 above) so that no more than 50% of each of the cookware lids are covered by the sleeves (Frank, annotated Fig 1 above).

Modified Frank has been discussed above but does not explicitly teach wherein the back panel further includes at least one rod attached to a length extending from the top edge of the back panel to the bottom edge of the back panel.

Bergeron teaches that it is old and well known in the art for a holder (Fig 2) to comprise at least one rod (Fig 2, #45) attached indirectly to a length extending from the top edge of a back panel (Fig 2, #35) to the bottom edge of the back panel (Fig 2, #35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach at least one rod (Bergeron, Fig 2, #45) to the back panel (Frank, annotated Fig 2 above) of modified Frank in order to make the back panel (Frank, annotated Fig 2 above) of modified Frank stronger and more durable by stiffening the back panel (Frank, annotated Fig 2 above) of modified Frank and enabling the back panel (Frank, annotated Fig 2 above) of modified Frank to support heavier objects. 

Response to Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant’s arguments that “The WILLOUGHBY reference is not analogous art and therefore cannot properly be the basis for the Examiner’s rejection under Section 103. The pending claims, as amended, are patentably distinguishable over the combination of the (EASOM or FRANK) and WILLOUGHBY references because the Examiner does not demonstrate that a person of ordinary skill in the art would have been motivated to combine the cited references with a reasonable expectation of success in arriving at the claimed invention. Applicant respectfully submits that the WILLOUGHBY reference is not analogous art to the claimed invention and the Examiner may not rely on them to support a rejection under 35 U.S.C. § 103.
The WILLOUGHBY reference is not “from the same field of endeavor as the claimed invention” nor is it “reasonably pertinent to the problem faced by the inventor” as required under MPEP § 2141.01(a)(1). Specifically, the claimed invention addresses securely storing kitchen pot and pan lids in an efficient manner while allowing such lids to stand vertically without falling over, relating to the field of cookware accessories. In contrast, the WILLOUGHBY reference addresses a frame allowing for the display of interchangeable cards in the field of card holding frames. Willoughby at [0025].
Further, the WILLOUGHBY reference is not reasonably pertinent to the problem faced by Applicant because the claimed invention’s purpose for using a polypropylene and polyethylene blend is to provide a storage apparatus for storing lids capable of weighing over ten pounds that is sufficiently able to maintain “the shape and placement of the lids and/or lid holder,” while also allowing a large portion of each lid to be exposed. See Specification J] [0017], [0027], [0035]. This is in contrast to the WILLOUGHBY reference’s purpose of providing a rigid frame to hold an interchangeable card in which a whole front face of the card is visible. Therefore, a POSITA, before the pending application's effective filing date, would have had no motivation to consider this reference when addressing the problem addressed by the claimed invention” are not persuasive. 

	The examiner maintains that Easom and Willoughby are both storage device for holding objects therefore they are analogous art. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the examiner maintains that the combination of Easom and Willoughby discloses all the claim limitations of claim 1. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Additionally, the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

In determining obviousness, it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review (In re Sneed, 710 F.2d 1544,1550 (Fed. Cir. 1983)). In particular, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention be expressly suggested in any one or all references (In re Keller, 642 F.2d 413, 425 (CCPA 1981)). Furthermore, a person of ordinary skill in the art is also a person of ordinary creativity, not an automation (KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742 (2007)). In an obviousness analysis it is not necessary to find precise teachings in the prior art directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account (Id. at 1741).  In the instant case, the examiner maintains that a person armed with Easom and Willoughby would have readily understood how the material of Easom could be substituted with the material disclosed by Willoughby without benefit of impermissible hindsight since the combination only involves well known elements combined in a well known manner.  Such modifications are of ordinary innovation.



Applicant’s arguments regarding claims 24 and 25 that “The Examiner has not demonstrated that a POSITA would have combined the cited references to achieve the claimed invention. The Examiner acknowledges that neither the EASOM nor FRANK references disclose a blend of polypropylene and polyethylene, but suggests that the WILLOUGHBY reference discloses a blend of polypropylene and polyethylene, and that it would have been obvious to “fabricate the back panel ... and each sleeve ... from a blend of one or more of polypropylene, polyethylene, and cotton as taught by Willoughby.” Applicant respectfully disagrees. A POSITA would not have been motivated to combine the cited references because the cited references have different structures, address dissimilar problems, and propose dissimilar solutions as discussed supra. Specifically, the WILLOUGHBY reference addresses a frame allowing for the display of interchangeable cards in the field of card holding frames, and features a frame which only secures the edges of the inserted cards. Willoughby at [0025], and Figs. 1-4. Whereas the EASOM reference addresses pockets for holding accessories such as tools and allowing for easily cleaned, and the FRANK reference addresses pockets for holding balls and racquets. This is in contrast to the claimed invention which addresses securely storing kitchen pot and pan lids in an efficient manner while allowing such lids to stand vertically without falling over, relating to the field of cookware accessories, and covering a front portion of each lid. Additionally, the claimed invention is addressed toward a blend of polypropylene and polyethylene capable of achieving this desired flexibility and rigidity. In light of these differences, the Examiner must withdraw this rejection” are not persuasive. 
The examiner maintains that Easom, Frank, and Willoughby are all storage devices for holding objects therefore they are analogous art. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the examiner maintains that the combination of Frank, Willoughby, and Easom discloses all the claim limitations of claims 24 and 25 as explained in the rejections above. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Additionally, the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In determining obviousness, it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review (In re Sneed, 710 F.2d 1544,1550 (Fed. Cir. 1983)). In particular, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention be expressly suggested in any one or all references (In re Keller, 642 F.2d 413, 425 (CCPA 1981)). Furthermore, a person of ordinary skill in the art is also a person of ordinary creativity, not an automation (KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742 (2007)). In an obviousness analysis it is not necessary to find precise teachings in the prior art directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account (Id. at 1741).  In the instant case, the examiner maintains that a person armed with Frank, Willoughby, and Easom would have readily understood how the material of modified Frank could be substituted with the material disclosed by Willoughby without benefit of impermissible hindsight since the combination only involves well known elements combined in a well known manner.  Such modifications are of ordinary innovation.

Applicant’s arguments that “Applicant has amended independent Claims 1 and 26 to recite, inter alia, “comprising a pair of eyelets and configured to receive steel hooks.” Applicant submits that Claims 1 and 26, as amended, are not disclosed by the cited references” are not persuasive. 
The examiner maintains that the rejections of claims 1 and 26 above meet all the claim limitations as explained above.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631